Title: To James Madison from Thomas Jefferson, 18 August 1807
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Aug. 18. 07.

I return you the papers recieved yesterday.  Mr. Erskine complains of a want of communication between the British armed vessels in the Chesapeake or off the coast.  If by off the coast he means those which being generally in our waters, go occasionally out of them to cruise or to acquire a title to communicate with their Consul it is too poor an evasion for him to expect us to be the dupes of.  If vessels off the coast, & having never violated the proclamation wish to communicate with their Consul, they may send in by any vessel, without a flag.  He gives a proof of their readiness to restore deserters, from an instance of the Chichester lying along side a wharf at Norfolk.  It would have been as applicable if Capt. Stopfield & his men had been in a tavern at Norfolk.  All this too a British Serjeant is ready to swear to, & further that he saw British deserters enlisted in their British uniform by our officer.  As this fact is probably false, & can easily be enquired into, names being given, & as the story of the Chichester can be ascertained by Capt Saunders, suppose you send a copy of the paper to the Secy. of the Navy and recommend to him having an enquiry made.
We ought gladly to procure evidence to hang the pirates, if no objection or difficulty occur from the place of trial.if the Driver is the scene of trial, where is she?  If in our waters, we can have no communication with her; if out of them, it may be inconvenient to send the witnesses.
Altho’ there is neither candour nor dignity in solliciting the victualling the Columbine for 4. months for a voyage of 10 days, yet I think you had better give the permission.  It is not by these huckstering maneuvres that the great national question is to be settled.  I salute you affectionately

Th: Jefferson

